Exhibit 10.8

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CONTENTS

 

          Page   1.    DEFINITIONS      1    2.    REPRESENTATIONS AND
WARRANTIES      6    3.    REGISTRATION UNDER THE SECURITIES ACT      7    4.   
REGISTRATION PROCEDURES      11    5.    PARTICIPATION OF BROKER-DEALERS IN
EXCHANGE OFFER      17    6.    INDEMNIFICATION AND CONTRIBUTION      17    7.
   GENERAL      21   

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated May 6, 2014 (this “Agreement”) is
entered into by and among Endo Finance LLC, a Delaware limited liability
company, and Endo Finco Inc., a Delaware corporation (together, the “Issuers”),
the guarantors listed in Schedule 1 hereto (the “Initial Guarantors”), and RBC
Capital Markets, LLC and Deutsche Bank Securities Inc. (each a “Dealer Manager”
and, together, the “Dealer Managers”).

The Issuers, the Initial Guarantors and the Dealer Managers are parties to the
Dealer Manager Agreement dated March 27, 2014 (the “Dealer Manager Agreement”),
pursuant to which Endo Health Solutions Inc., a Delaware corporation (“EHSI”),
has offered to exchange (the “Initial Exchange Offer”) any and all of its
outstanding 7.00% Senior Notes due 2020 (the “Existing Securities”) for up to
$400.0 million aggregate principal amount of new 7.00% Senior Notes due 2020
(the “Securities”) to be issued by the Issuers and, as applicable, cash consent
payments in connection with the delivery of consents pursuant to a related
consent solicitation (the “Consent Solicitation”). The Securities initially will
be guaranteed on an unsecured senior basis by the Initial Guarantors pursuant to
the terms of the Indenture (as defined herein). In connection with the Initial
Exchange Offer, the Issuers and the Initial Guarantors have agreed to provide
the registration rights set forth in this Agreement. The execution and delivery
of this Agreement is a condition to the settlement of the Initial Exchange
Offer.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Guarantor” shall mean any subsidiary of Endo that executes a
Guarantee under the Indenture after the date of this Agreement.

“Additional Interest” shall have the meaning set forth in Section 3(d) hereof.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Consent Solicitation” shall have the meaning set forth in the preamble.

“Dealer Managers” shall have the meaning set forth in the preamble.

“Dealer Manager Agreement” shall have the meaning set forth in the preamble.

“EHSI” shall have the meaning set forth in the preamble and shall also include
EHSI’s successors.

“Endo” means Endo Limited, a private limited company incorporated under the laws
of Ireland, including its successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

1



--------------------------------------------------------------------------------

“Exchange Dates” shall have the meaning set forth in Section 3(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Issuers and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 3(a)
hereof.

“Exchange Offer Material” shall mean EHSI’s Offer to Exchange dated March 27,
2014 (including any and all exhibits thereto and any information incorporated by
reference therein) together with the related consent form and letter of
transmittal, each as the same may be amended or supplemented from time to time.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 3(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior notes issued by the Issuers and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for the Securities pursuant to the Exchange Offer.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Issuers or used or
referred to by the Issuers in connection with the sale of the Securities or the
Exchange Securities.

“Guarantees” shall mean the guarantees of the Securities and guarantees of the
Exchange Securities by the Guarantors under the Indenture.

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any Guarantor’s successor that Guarantees the Securities.

“Holders” shall mean any person who owns, beneficially or otherwise, any
Registrable Securities; provided that, for purposes of Section 5 and Section 6
hereof, the term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 6(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 6(c) hereof.

“Indenture” shall mean the Indenture relating to the Securities dated as of
May 6, 2014, among the Issuers, the Guarantors from time to time party thereto
and Wells Fargo Bank, National Association, as trustee, and as the same may be
amended from time to time in accordance with the terms thereof.

 

2



--------------------------------------------------------------------------------

“Inspector” shall have the meaning set forth in Section 4(a)(xiv) hereof.

“Issue Date” shall mean May 6, 2014.

“Issuer Information” shall have the meaning set forth in Section 6(a) hereof.

“Issuers” shall have the meaning set forth in the preamble and shall also
include the Issuers’ respective successors.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided, that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Issuers or any of their affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Issuers shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.

“Material Adverse Effect” shall have the meaning set forth in Section 2(b)
hereof.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Issuers
upon receipt of a Shelf Request from such Holder.

“Participating Broker-Dealers” shall have the meaning set forth in Section 5(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Issuers in
accordance with Section 3(b) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

3



--------------------------------------------------------------------------------

“Registrable Securities” shall mean the Securities; provided, that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities has become effective under the
Securities Act and such Securities have been exchanged or disposed of pursuant
to such Registration Statement, (ii) when such Securities are sold pursuant to
Rule 144 under the Securities Act (or any similar provision then in force, but
not Rule 144A), if following such resale such Securities do not bear any
restrictive legend relating to the Securities Act and do not bear a restricted
CUSIP number, (iii) when such Securities cease to be outstanding, (iv) except in
the case of Securities that are held by a Dealer Manager and that otherwise
remain Registrable Securities and that are ineligible to be exchanged in the
Exchange Offer, when the Exchange Offer is consummated or (v) two years from the
Issue Date.

“Registration Default” shall mean, subject to Section 3(e), the occurrence of
any of the following: (i) the Exchange Offer Registration Statement is not filed
on or prior to March 31, 2015, (ii) the Exchange Offer is not completed on or
prior to the Target Registration Date, (iii) the Shelf Registration Statement,
if required pursuant to Section 3(b)(i) or Section 3(b)(ii) hereof, has not
become effective on or prior to the 90th day after the date it is required to be
filed pursuant to Section 3(b) hereof, (iv) the Shelf Registration Statement, if
required by this Agreement, has become effective and thereafter ceases to be
effective or the Prospectus contained therein ceases to be usable, in each case
whether or not permitted by this Agreement, at any time during the Shelf
Effectiveness Period, and such failure to remain effective or usable exists for
more than 45 days (whether or not consecutive) in any 90-day period or (v) the
Shelf Registration Statement, if required by this Agreement, has become
effective and thereafter, on more than 90 days in any 365-day period during the
Shelf Effectiveness Period, the Shelf Registration Statement ceases to be
effective or the Prospectus contained therein ceases to be usable, in each case
whether or not permitted by this Agreement.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuers and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of not more than one counsel for the Underwriters or Holders
(whose counsel shall be selected by the Holders of a majority in aggregate
principal amount of Registrable Securities to be registered in the applicable
Registration Statement) for each such jurisdiction in connection with blue sky
qualification of any Exchange Securities or Registrable Securities), (iii) all
expenses of any Persons in preparing or assisting in preparing, word processing,
printing and distributing any Registration Statement, any Prospectus, any Free
Writing Prospectus and any amendments or supplements thereto, any underwriting
agreements, securities sales agreements or other similar agreements and any
other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Issuers and the Guarantors and, in the case of
a Shelf Registration Statement, the reasonable fees and disbursements of one
counsel for the Participating Holders (which counsel shall be selected by the
Participating Holder holding a majority in aggregate principal amount of
Registrable Securities held by such Participating Holders and which counsel may
also be counsel for the Dealer Managers) and (viii) the fees and disbursements
of the independent registered public accountants of the Issuers and the
Guarantors, including the expenses of any special audits

 

4



--------------------------------------------------------------------------------

or “comfort” letters required by or incident to the performance of and
compliance with this Agreement, but excluding any and all fees and expenses of
advisors or counsel to the Underwriters (other than fees and expenses set forth
in clause (ii) above) or the Holders and underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of Registrable Securities by a Holder pursuant to any Registration
Statement.

“Registration Statement” shall mean any registration statement of the Issuers
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement, and which may include
other securities of the Issuers, the Guarantors and/or their affiliates, and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

“Representatives” shall have the meaning set forth in the preamble.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 3(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 3(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers and any Guarantor that covers all or a portion of the Registrable
Securities, and which may include other securities of the Issuers, the
Guarantors and/or their affiliates, on an appropriate form under Rule 415 under
the Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 3(b) hereof.

“Staff” shall mean the staff of the SEC.

“Suspension Period” shall have the meaning set forth in Section 3(e) hereof.

“Target Registration Date” shall mean July 31, 2015.

“Trust Indenture Act” shall have the meaning set forth in Section 2(c) hereof.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 4(e) hereof.

 

5



--------------------------------------------------------------------------------

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2. Representations and Warranties. Each the Issuers and the Guarantors, jointly
and severally, hereby represents and warrants to you, and agrees with you, as
follows:

(a) This Agreement has been duly authorized and will be duly executed by the
Issuers and the Guarantors, and when so, executed and delivered (assuming the
due authorization, execution and delivery thereof by the other parties thereto),
will be the legal, valid and binding obligation of the Issuers and the
Guarantors, enforceable against the Issuers and the Guarantors in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
rights and remedies of creditors generally or by the effect of general
principles of equity and except that rights to indemnity and contribution may be
limited or prohibited by federal and state securities laws and public policy,
and will conform in all material respects to the descriptions thereof set forth
in the Exchange Offer Material.

(b) This Agreement does not and will not (i) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which the Issuers, the Guarantors or any of the Guarantors’
subsidiaries is a party or by which the Issuers, the Guarantors or any of the
Guarantors’ subsidiaries is bound or to which any of the property or assets of
the Issuers, the Guarantors or any of the Guarantors’ subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or by-laws or
similar organizational documents of the Issuers, the Guarantors or any of the
Guarantors’ subsidiaries or (iii) result in the violation of any Federal, state,
local and foreign law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority having
jurisdiction over the Issuers, the Guarantors or any of the Guarantors’
subsidiaries or any of their respective properties or assets, except, in the
case of clauses (i) and (iii) above, for any such conflict, breach or violation
that would not (x) materially adversely affect the ability of the Issuers and
the Guarantors to execute, deliver and perform this Agreement or to commence or
consummate the Initial Exchange Offer and the Consent Solicitation in accordance
with its terms and (y) individually or in the aggregate, reasonably be expected
to have a material adverse effect on the condition (financial or otherwise),
business, properties, management, results of operations or prospects of Endo and
its subsidiaries taken as a whole or on the performance by the Issuers and the
Guarantors of their obligations under this Agreement, the Securities and the
Guarantees (a “Material Adverse Effect”).

(c) No consent, authorization, approval, order, registration, qualification or
other action of, or filing with or notice to, the SEC or any other federal,
state, local or foreign governmental or regulatory authorities or any court is
required in connection with the execution, delivery and performance by the
Issuers and the Guarantors of this Agreement, except (i) where the failure to
obtain or make any such consent, authorization, approval, order, registration,
qualification or other action or filing would not have a Material Adverse Effect
or adversely affect the Issuers’ ability to commence or consummate the Initial
Exchange Offer and the Consent Solicitation, and (ii) will be obtained under the
Securities Act and the Trust Indenture Act of 1939, as amended, and the rules
and regulations promulgated by the SEC thereunder (collectively, the “Trust
Indenture Act”).

 

6



--------------------------------------------------------------------------------

(d) The statements set forth in the Exchange Offer Material under the caption
“Registration Rights,” insofar as it constitutes summaries of the legal matters,
documents or proceedings referred to therein, fairly present, in all material
respects, the information called for with respect to such legal matters,
documents or proceedings.

(e) The Indenture will comply in all material respects with the Trust Indenture
Act.

3. Registration Under the Securities Act.

(a) To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Issuers and the Guarantors shall (i) cause to
be filed with the SEC by March 31, 2015 an Exchange Offer Registration Statement
covering an offer to the Holders to exchange any and all the Registrable
Securities for Exchange Securities, (ii) use their commercially reasonable
efforts to cause such Registration Statement to become and remain effective
until 180 days after the last Exchange Date for use by one or more Participating
Broker-Dealers, (iii) commence the Exchange Offer promptly after the Exchange
Offer Registration Statement is declared effective by the SEC and (iv) use their
commercially reasonable efforts to complete the Exchange Offer not later than
July 31, 2015. The Issuers and the Guarantors shall cause the Exchange Offer
Registration Statement to be effective continuously and shall keep the Exchange
Offer open for a period of not less than the minimum period required under
applicable federal and state securities laws to consummate the Exchange Offer;
provided, however, that in no event shall such period be less than 20 Business
Days after the date notice of the Exchange Offer is transmitted to the Holders.

The Issuers and the Guarantors shall commence the Exchange Offer by transmitting
the related Prospectus, appropriate letters of transmittal and other
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is transmitted) (the “Exchange
Dates”);

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

 

7



--------------------------------------------------------------------------------

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date; and

(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address specified in the notice, a telegram, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange and a statement that
such Holder is withdrawing its election to have such Securities exchanged or
(B) effecting such withdrawal in compliance with the applicable procedures of
the depositary for the Registrable Securities.

As a condition to participating in the Exchange Offer, each Holder will be
required to represent to the Issuers and the Guarantors prior to the
consummation of the Exchange Offer (which representation may be contained in the
letter of transmittal contemplated by the Exchange Offer Registration Statement)
that (1) any Exchange Securities to be received by it will be acquired in the
ordinary course of its business, (2) at the time of the commencement of the
Exchange Offer it has no arrangement or understanding with any Person to
participate in the distribution (within the meaning of the Securities Act) of
the Exchange Securities in violation of the provisions of the Securities Act,
(3) it is not an “affiliate” (within the meaning of Rule 405 promulgated under
the Securities Act) of the Issuers or any Guarantor, (4) if such holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of Exchange Securities and (5) if such Holder is a broker-dealer
that will receive Exchange Securities for its own account in exchange for
Registrable Securities that were acquired as a result of market-making or other
trading activities, then such Holder will deliver a Prospectus (or, to the
extent permitted by law, make available a Prospectus to purchasers) in
connection with any resale of such Exchange Securities.

As soon as practicable after the last Exchange Date, the Issuers and the
Guarantors shall:

(vi) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

(vii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuers and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities validly tendered by such Holder and
accepted for exchange pursuant to the Exchange Offer.

 

8



--------------------------------------------------------------------------------

The Issuers and the Guarantors shall use their commercially reasonable efforts
to complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

(b) In the event that (i) the Issuers and the Guarantors determine that the
Exchange Offer Registration provided for in Section 3(a) hereof is not available
or the Exchange Offer may not be completed as soon as reasonably practicable
after the last Exchange Date because it would violate any applicable law or
applicable interpretations of the Staff, (ii) the Exchange Offer is not for any
other reason completed on or before the Target Registration Date (or if such day
is not a Business Day, the next succeeding Business Day) or (iii) upon receipt
of a written request (a “Shelf Request”) from any Dealer Manager representing
that it holds Registrable Securities that are or were ineligible to be exchanged
in the Exchange Offer; provided that no such Shelf Request shall be made prior
to March 31, 2015, the Issuers and the Guarantors shall use their commercially
reasonable efforts to (x) file the Shelf Registration Statement by the 30th day
after such determination date or Shelf Request, as the case may be, a Shelf
Registration Statement providing for the sale of all the Registrable Securities
by the Holders thereof and (y) cause such Shelf Registration Statement to become
effective within 90 days after such filing; provided, that no Holder will be
entitled to have any Registrable Securities included in any Shelf Registration
Statement, or entitled to use the prospectus forming a part of such Shelf
Registration Statement, until such Holder shall have delivered a completed and
signed Notice and Questionnaire and provided such other information regarding
such Holder to the Issuers as is contemplated by Section 4(b) hereof.

In the event that the Issuers and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Issuers and the Guarantors shall use their commercially reasonable efforts to
file and have become effective both an Exchange Offer Registration Statement
pursuant to Section 3(a) hereof with respect to all Registrable Securities and a
Shelf Registration Statement (which may be a combined Registration Statement
with the Exchange Offer Registration Statement) with respect to offers and sales
of Registrable Securities held by the Dealer Managers.

The Issuers and the Guarantors agree to use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the earliest of (i) two years after the date hereof or (ii) the date on which
all of the Registrable Securities are registered under the Shelf Registration
Statement and resold pursuant to it (the “Shelf Effectiveness Period”). The
Issuers and the Guarantors further agree to supplement or amend the Shelf
Registration Statement, the related Prospectus and any Free Writing Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Issuers for such Shelf Registration Statement or
by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their commercially reasonable
efforts to cause any such amendment to become effective, if required, and such
Shelf Registration Statement, Prospectus or Free Writing Prospectus, as the case
may be, to become usable as soon as thereafter practicable. Upon the written
request of the Participating Holders, the Issuers and the Guarantors agree to
furnish to such Participating Holders copies of any such supplement or amendment
promptly after its being used or filed with the SEC.

 

9



--------------------------------------------------------------------------------

(c) The Issuers and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 3(a) or Section 3(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 3(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 3(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

If a Registration Default occurs, the interest rate on the Registrable
Securities will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 0.50% per annum (such additional interest, the “Additional
Interest”). A Registration Default ends when the Securities cease to be
Registrable Securities or, if earlier, (1) in the case of a Registration Default
under clause (i) of the definition thereof, when the Exchange Offer Registration
Statement is filed, (2) in the case of a Registration Default under clause
(ii) of the definition thereof, when the Exchange Offer is completed, (3) in the
case of a Registration Default under clause (iii) of the definition thereof,
when the Shelf Registration Statement becomes effective or (4) in the case of a
Registration Default under clause (iv) or clause (v) of the definition thereof,
when the Shelf Registration Statement again becomes effective or the Prospectus
again becomes usable. If at any time more than one Registration Default has
occurred and is continuing, then, until the next date that there is no
Registration Default, the increase in interest rate provided for by this
paragraph shall apply as if there occurred a single Registration Default that
begins on the date that the earliest such Registration Default occurred and ends
on such next date that there is no Registration Default.

(e) Notwithstanding anything to the contrary contained herein, the Issuers and
the Guarantors may suspend the effectiveness of the Shelf Registration Statement
for up to 45 days in any 90-day period but no more than 90 days in any 365-day
period (such period, a “Suspension Period”) (except for the consecutive 45-day
period immediately prior to maturity of the Securities), if there is a possible
acquisition or business combination or other transaction, business development
or event involving the Endo International plc or any of its subsidiaries that
may require disclosure in the Shelf Registration Statement and the Issuers
determine in the exercise of their reasonable judgment that such disclosure is
not in the best interests of Endo or obtaining any financial statements relating
to an acquisition or business combination required to be included in the Shelf
Registration Statement would be impracticable. If a Suspension Period is
triggered, the Issuers shall promptly notify any Participating Holders of the
suspension of the effectiveness of the Shelf Registration Statement; provided
that such notice shall not require the Issuers to disclose the possible
acquisition or business combination or other transaction, business development
or event if the Issuers determine in good faith that such acquisition or
business

 

10



--------------------------------------------------------------------------------

combination or other transaction, business development or event should remain
confidential. Upon the abandonment, consummation or termination of the possible
acquisition or business combination or other transaction, business development
or event or the availability of the required financial statements with respect
to a possible acquisition or business combination, the suspension of the use of
the Shelf Registration Statement pursuant to this paragraph shall cease and the
Issuers shall promptly notify Participating Holders that the use of the
prospectus contained in the Shelf Registration Statement as amended or
supplemented, as applicable, may resume. The Issuers shall provide a reasonable
number of copies of the latest version of such prospectus to Participating
Holders, promptly upon written request, and in no event later than five Business
Days after such request, at any time during such period.

(f) Notwithstanding anything to the contrary contained herein, the increased
interest rate described in Section 3(d) hereof is the sole and exclusive remedy
available to Holders due to a failure by the Issuers and the Guarantors to
comply with their obligations under Section 3(a) and Section 3(b) hereof, so
long as the Issuers and the Guarantors are acting in good faith hereunder,
including, without limitation, with respect to satisfying their obligations.

4. Registration Procedures.

(a) In connection with their obligations pursuant to Section 3(a) and
Section 3(b) hereof, the Issuers and the Guarantors shall as soon as practicable
(unless otherwise stated below):

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (A) shall be selected by the Issuers
and the Guarantors, (B) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Holders thereof and (C) shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith; and use their commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 3 hereof;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 3
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Issuers or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;

 

11



--------------------------------------------------------------------------------

(iv) in the case of a Shelf Registration, upon written request, furnish to each
Participating Holder, to counsel for the Dealer Managers, to counsel for all
such Participating Holders and to each Underwriter of an Underwritten Offering
of Registrable Securities, if any, without charge, as many copies of each
Prospectus, preliminary prospectus or Free Writing Prospectus, and any amendment
or supplement thereto, as such Participating Holder, counsel or Underwriter may
reasonably request in writing in order to facilitate the sale or other
disposition of the Registrable Securities thereunder; and, subject to
Section 4(c) hereof, the Issuers and the Guarantors consent to the use of such
Prospectus, preliminary prospectus or such Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

(v) use their commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions as any Participating Holder shall reasonably request in
writing by the time the applicable Registration Statement becomes effective;
cooperate with such Participating Holders in connection with any filings
required to be made with FINRA; and use their commercially reasonable efforts to
do any and all other acts and things that may be reasonably necessary or
advisable to enable each Participating Holder to complete the disposition in
each such jurisdiction of the Registrable Securities owned by such Participating
Holder; provided that none of the Issuers or the Guarantors shall be required to
(1) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (2) file any general consent to service of process in any such
jurisdiction (3) subject itself to taxation in any such jurisdiction if it is
not so subject or (4) make any changes to its incorporating or organizational
documents or limited liability agreement, if applicable, or any other agreement
between it and its stockholders or members, if any;

(vi) notify counsel for the Dealer Managers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Issuers of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the

 

12



--------------------------------------------------------------------------------

representations and warranties of the Issuers or any Guarantor contained in any
underwriting agreement, securities sales agreement or other similar agreement,
if any, relating to an offering of such Registrable Securities cease to be true
and correct in all material respects or if the Issuers or any Guarantor receive
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein, in the light of the circumstances under
which such statements were made, not misleading and (6) of any determination by
the Issuers or any Guarantor that a post-effective amendment to a Registration
Statement or any amendment or supplement to the Prospectus or any Free Writing
Prospectus would be appropriate;

(vii) use their commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, at the earliest practicable date
and provide prompt notice to each Holder or Participating Holder of the
withdrawal of any such order or such resolution;

(viii) in the case of a Shelf Registration, upon the written request of the
Participating Holders, furnish to each such Participating Holder, without
charge, at least one conformed copy of each Registration Statement and any
post-effective amendment thereto (without any documents incorporated therein by
reference or exhibits thereto, unless requested);

(ix) in the case of a Shelf Registration, unless any Registrable Securities
shall be in book-entry only form, cooperate with the Participating Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends and
enable such Registrable Securities to be issued in such denominations and
registered in such names (consistent with the provisions of the Indenture) as
such Participating Holders may reasonably request at least two Business Day
prior to the closing of any sale of Registrable Securities;

(x) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 4(a)(vi)(5) hereof, use their commercially reasonable
efforts to prepare and file with the SEC a supplement or post-effective
amendment to such Shelf Registration Statement or the related Prospectus or any
Free Writing Prospectus or any document incorporated therein by reference or
file any other required document so that, as thereafter delivered (or, to the
extent permitted by law, made available) to purchasers of the Registrable
Securities, such Prospectus or Free Writing Prospectus, as the case may be, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Issuers and the Guarantors
shall notify the Participating Holders (in the case of a Shelf Registration
Statement) and the Dealer

 

13



--------------------------------------------------------------------------------

Managers and any Participating Broker-Dealers known to the Issuers (in the case
of an Exchange Offer Registration Statement) to suspend use of the Prospectus or
any Free Writing Prospectus as promptly as practicable after the occurrence of
such an event, and such Participating Holders, such Participating Broker-Dealers
and the Dealer Managers, as applicable, hereby agree to suspend use of the
Prospectus or any Free Writing Prospectus, as the case may be, until the Issuers
and the Guarantors have amended or supplemented the Prospectus or the Free
Writing Prospectus, as the case may be, to correct such misstatement or
omission;

(xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus (other than any document that is to be incorporated by reference into
a Registration Statement, a Prospectus or a Free Writing Prospectus after
initial filing of a Registration Statement and does not name the Holders of
Registrable Securities in their capacity as such), provide copies of such
document to the Dealer Managers and their counsel (if any Dealer Manager holds
any Registrable Securities) (and, in the case of a Shelf Registration Statement,
to the Participating Holders and their counsel) and make such of the
representatives of the Issuers and the Guarantors as shall be reasonably
requested by the Dealer Managers or their counsel (if any Dealer Manager holds
any Registrable Securities) (and, in the case of a Shelf Registration Statement,
the Participating Holders or their counsel) available for discussion of such
document; and the Issuers and the Guarantors shall not, at any time after
initial filing of a Registration Statement, use or file any Prospectus, any Free
Writing Prospectus, any amendment of or supplement to a Registration Statement
or a Prospectus or a Free Writing Prospectus (other than any document that is to
be incorporated by reference into a Registration Statement, a Prospectus or a
Free Writing Prospectus and does not name the Holders of Registrable Securities
in their capacity as such), of which the Dealer Managers and their counsel (if
any Dealer Manager holds any Registrable Securities and, in the case of a Shelf
Registration Statement, the Participating Holders and their counsel) shall not
have previously been advised and furnished a copy or to which the Dealer
Managers or their counsel (if any Dealer Manager holds Registrable Securities
and, in the case of a Shelf Registration Statement, the Participating Holders or
their counsel) shall reasonably object within five Business Days after receipt
thereof, unless the Issuers believe such Prospectus, Free Writing Prospectus or
amendment or supplement to such Prospectus or Free Writing Prospectus is
required by applicable law;

(xii) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

(xiii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

 

14



--------------------------------------------------------------------------------

(xiv) in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority in aggregate principal
amount of the Securities held by the Participating Holders (but not more than
one counsel and one accounting firm acting for all such Participating Holders)
and any attorneys and accountants designated by such Underwriter (but not more
than one counsel and one accounting firm acting for such underwriter), at
reasonable times and in a reasonable manner, all pertinent financial and other
records, documents and properties of the Issuers, the Guarantors and their
subsidiaries, and cause the respective officers, directors and employees of the
Issuers and the Guarantors to supply all information reasonably requested by any
such Inspector, Underwriter, attorney or accountant to conduct reasonable
investigation within the meaning of Section 11 of the Securities Act in
connection with a Shelf Registration Statement; provided, that the foregoing
investigation and information gathering shall be coordinated on behalf of such
parties by one counsel designated by and on behalf of such parties; and provided
further, if any such information is identified by the Issuers or any Guarantor
as being confidential or proprietary, each Person shall be entitled to receive
such information only after entering into a non-disclosure agreement in a form
acceptable to the Issuers;

(xv) if reasonably requested by any Participating Holder, promptly include in a
Prospectus supplement or post-effective amendment such information with respect
to such Participating Holder as such Participating Holder reasonably requests to
be included therein and make all required filings of such Prospectus supplement
or such post-effective amendment promptly after the Issuers have received
notification of the matters to be so included in such filing, and in any event
within 30 days of the Issuers’ receipt of such notification;

(xvi) in the case of a Shelf Registration, enter into such customary agreements
and take all such other reasonable actions in connection therewith (including
those reasonably requested by the Holders of a majority in principal amount of
the Registrable Securities covered by the Shelf Registration Statement) in order
to expedite or facilitate the disposition of such Registrable Securities
including, but not limited to, an Underwritten Offering and in such connection,
(1) to the extent possible, make such representations and warranties to the
Participating Holders and any Underwriters of such Registrable Securities with
respect to the business of the Issuers, the Guarantors and their subsidiaries
and the Registration Statement, Prospectus, any Free Writing Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers
and guarantors to underwriters in underwritten offerings and confirm the same if
and when requested, (2) use commercially reasonable efforts to obtain opinions
of counsel to the Issuers and the Guarantors (which counsel and opinions, in
form, scope and substance, shall be reasonably satisfactory to the Participating
Holders and such Underwriters and their counsel), addressed to each
Participating Holder and Underwriter of Registrable

 

15



--------------------------------------------------------------------------------

Securities, covering the matters customarily covered in opinions requested in
underwritten offerings, (3) use commercially reasonable efforts to obtain
“comfort” letters from the independent registered public accountants of the
Issuers and the Guarantors (and, if necessary, any other registered public
accountant of any subsidiary of the Issuers or any Guarantor, or of any business
acquired by the Issuers or any Guarantor for which financial statements and
financial data are or are required to be included in the Registration Statement)
addressed to each Participating Holder (to the extent permitted by applicable
professional standards) and Underwriter of Registrable Securities, such letters
to be in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with underwritten offerings, including but not
limited to financial information contained in any preliminary prospectus,
Prospectus or Free Writing Prospectus and (4) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Issuers and the
Guarantors made pursuant to clause (1) above and to evidence compliance with any
customary conditions contained in an underwriting agreement; and

(xvii) so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by Endo of such Additional
Guarantor, to execute a counterpart to this Agreement in the form attached
hereto as Annex A and to deliver such counterpart to the Dealer Managers no
later than ten Business Days following the execution thereof.

(b) In the case of a Shelf Registration Statement, the Issuers may require each
Holder of Registrable Securities to furnish to the Issuers a Notice and
Questionnaire and such other information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Issuers and the
Guarantors may from time to time reasonably request in writing.

(c) In the case of a Shelf Registration Statement, each Participating Holder
agrees that, upon receipt of any notice from the Issuers and the Guarantors of
the happening of any event of the kind described in Section 4(a)(vi)(3) or
Section 4(a)(vi)(5) hereof, such Participating Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Shelf Registration
Statement until such Participating Holder’s receipt of the copies of the
supplemented or amended Prospectus and any Free Writing Prospectus contemplated
by Section 4(a)(x) hereof, or until it is advised in writing by the Issuers that
the use of the Prospectus may be resumed, and, if so directed by the Issuers and
the Guarantors, such Participating Holder will deliver to the Issuers and the
Guarantors all copies in its possession, other than permanent file copies then
in such Participating Holder’s possession, of the Prospectus and any Free
Writing Prospectus covering such Registrable Securities that is current at the
time of receipt of such notice.

(d) If the Issuers and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Issuers and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date

 

16



--------------------------------------------------------------------------------

of the giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
Such suspensions shall not exceed 45 days in any 90-day period or 90 days in any
365-day period.

(e) The Participating Holders who desire to do so may sell their Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority of outstanding aggregate principal amount of the Registrable
Securities included in such offering.

5. Participation of Broker-Dealers in Exchange Offer.

(a) The Staff has taken the position that any broker-dealer that receives
Exchange Securities for its own account in the Exchange Offer in exchange for
Securities that were acquired by such broker-dealer as a result of market-making
or other trading activities (a “Participating Broker-Dealer”) may be deemed to
be an “underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

The Issuers and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Issuers and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 4(d) of this Agreement), in order to expedite or facilitate
the disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 5(a) above. The
Issuers and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 5.

(c) The Dealer Managers shall have no liability to the Issuers, any Guarantor or
any Holder with respect to any request that they may make pursuant to
Section 5(b) hereof.

6. Indemnification and Contribution.

(a) The Issuers and each Guarantor, jointly and severally, agree to indemnify
and hold harmless each Dealer Manager and each Holder, their respective
affiliates, directors and

 

17



--------------------------------------------------------------------------------

officers and each Person, if any, who controls any Dealer Manager or any Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred promptly following receipt of a
request therefor), joint or several, that arise out of, or are based upon,
(1) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (2) any untrue statement
or alleged untrue statement of a material fact contained in any Prospectus, any
Free Writing Prospectus or any “issuer information” (“Issuer Information”) filed
or required to be filed pursuant to Rule 433(d) under the Securities Act, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, in each case except insofar as such losses,
claims, damages or liabilities arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to any Dealer Manager or
information relating to any Holder furnished to the Issuers in writing through
the Representatives or any selling Holder, respectively, expressly for use
therein. In connection with any Underwritten Offering permitted by Section 4,
the Issuers and the Guarantors, jointly and severally, will also indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in the distribution, their respective affiliates and
each Person who controls such Persons (within the meaning of the Securities Act
and the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, the Guarantors, the Dealer Managers and the other selling
Holders, the directors of the Issuers and the Guarantors, each officer of the
Issuers and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Issuers, the Guarantors, any Dealer Manager and
any other selling Holder within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act to the same extent as the indemnity set forth
in paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the Issuers
in writing by such Holder expressly for use in any Registration Statement, any
Prospectus and any Free Writing Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have under paragraph
(a) or (b) above except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified

 

18



--------------------------------------------------------------------------------

Person otherwise than under paragraph (a) or (b) above. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others entitled to indemnification pursuant to this
Section 6 that the Indemnifying Person may designate in such proceeding and
shall pay the fees and expenses of such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding, as incurred. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm (x) for any Dealer Manager, its affiliates,
directors and officers and any control Persons of such Dealer Manager shall be
designated in writing by the Dealer Mangers, (y) for any Holder, its directors
and officers and any control Persons of such Holder shall be designated in
writing by the Majority Holders and (z) in all other cases shall be designated
in writing by the Issuers. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (A) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d) To the extent the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable

 

19



--------------------------------------------------------------------------------

by such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Issuers and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Issuers and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) The Issuers, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 6 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating,
preparing to defend, or defending any such action or claim. Notwithstanding the
provisions of this Section 6, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or Exchange Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 6 are several in proportion
to the respective principal amount of the Registrable Securities held by each
Holder and not joint.

(f) The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 6 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Dealer
Managers or any Holder or any Person controlling any Dealer Manager or any
Holder, or by or on behalf of the Issuers or the Guarantors or the officers or
directors of or any Person controlling the Issuers or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

 

20



--------------------------------------------------------------------------------

7. General.

(a) No Inconsistent Agreements. The Issuers and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Issuers
or any Guarantor under any other agreement and (ii) neither the Issuers nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Issuers and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided, that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 6 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Notwithstanding the foregoing, a waiver or consent to
departure from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose Registrable Securities are being
tendered pursuant to the Exchange Offer, and that does not affect directly or
indirectly the rights of other Holders whose Registrable Securities are not
being tendered pursuant to such Exchange Offer, may be given by the Holders of a
majority of the outstanding principal amount of Registrable Securities;
provided, that, any amendments, modifications, supplements, waivers or consents
pursuant to this Section 7(b) shall be by a writing executed by each of the
parties hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Issuers by means
of a notice given in accordance with the provisions of this Section 7(c), which
address initially is, with respect to the Dealer Managers, the addresses set
forth in the Dealer Manager Agreement; (ii) if to the Issuers and the
Guarantors, initially at the Issuers’ address set forth in the Dealer Manager
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 7(c); and (iii) to such other
persons at their respective addresses as provided in the Dealer Manager
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 7(c). All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five Business Days after being deposited in the
mail, postage prepaid, if mailed; when receipt is acknowledged, if telecopied;
and on the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery. Copies of all such notices, demands or other communications
shall be concurrently delivered by the Person giving the same to the Trustee, at
the address specified in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided, that

 

21



--------------------------------------------------------------------------------

nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Registrable Securities in violation of the terms of the Dealer
Manager Agreement or the Indenture. If any transferee of any Holder shall
acquire Registrable Securities in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all the terms of
this Agreement, and by taking and holding such Registrable Securities such
Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement and such Person shall be
entitled to receive the benefits hereof. The Dealer Managers (in their capacity
as Dealer Managers) shall have no liability or obligation to the Issuers or the
Guarantors with respect to any failure by a Holder to comply with, or any breach
by any Holder of, any of the obligations of such Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Issuers and the Guarantors, on the one
hand, and the Dealer Managers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Consent to Jurisdiction. The Issuers, the Guarantors and each Dealer Manager
hereby (A) agree that any suit or proceeding arising in respect of this
Agreement will be tried exclusively in the U.S. District Court for the Southern
District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in the City and County of New York,
(b) agree to submit to the jurisdiction of, and to venue in, such courts and
(c) agree that a final judgment in any such action or any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or any other manner provided by law. Each of the Issuers
and the Guarantors, to the extent organized outside of the United States, will
appoint CT Corporation System, 111 Eighth Avenue, 13th Floor, New York, NY
10011, as its agent for service of process in any such suit, action or
proceeding and agrees that service of process upon said authorized agent shall
be deemed in every respect effective service of process upon it in any such
suit, action or proceeding. Each of the Issuers and the Guarantors, to the
extent organized outside of the United States agrees to deliver, upon the
execution and delivery of this agreement, a written acceptance by such agent of
its appointment as such agent. Each of the Issuers and the Guarantors, to the
extent organized outside of the United States, further agrees to take any and
all action, including the filing of any and all such documents and instruments,
as may be reasonably necessary to continue such designation and appointment of
CT Corporation System in full force and effect for so long as this agreement
remains in force.

(i) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

22



--------------------------------------------------------------------------------

(j) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Issuers, the Guarantors and the Dealer
Managers shall endeavor in good faith negotiations to replace the invalid, void
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

[Signature page follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ENDO FINANCE LLC

   as an Issuer

   by ENDO LUXEMBOURG FINANCE COMPANY I

   S.À R.L., its sole member

By:

 

            /s/ Andrew O’Shea

  Name:   Andrew O’Shea   Title:   B Manager

[Signature Page to 2020 Notes Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDO FINCO INC.    as an Issuer By:  

            /s/ Deanna Voss

  Name:   Deanna Voss   Title:   Secretary

[Signature Page to 2020 Notes Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDO LLC

ENDO U.S. INC.

   each, as a Guarantor

By:

 

    /s/ Deanna Voss

Name:

  Deanna Voss

Title:

  Secretary

 

ENDO HEALTH SOLUTIONS INC.

ENDO PHARMACEUTICALS INC.

ENDO PHARMACEUTICALS SOLUTIONS INC.

ENDO PHARMACEUTICALS VALERA INC.

GENERICS INTERNATIONAL (US PARENT), INC.

GENERICS INTERNATIONAL (US MIDCO), INC.

GENERICS INTERNATIONAL (US HOLDCO), INC.

GENERICS INTERNATIONAL (US), INC.

AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.

AMERICAN MEDICAL SYSTEMS, INC.

AMS RESEARCH CORPORATION

AMS SALES CORPORATION

LASERSCOPE

   each, as a Guarantor

By:

 

    /s/ Deanna Voss

Name:

  Deanna Voss

Title:

  Assistant Secretary

[Signature Page to 2020 Notes Registration Rights Agreement]



--------------------------------------------------------------------------------

GENERICS BIDCO I, LLC

VINTAGE PHARMACEUTICALS, LLC

GENERICS BIDCO II, LLC

MOORES MILL PROPERTIES LLC

WOOD PARK PROPERTIES LLC

QUARTZ SPECIALTY PHARMACEUTICALS, LLC

   each, as a Guarantor

   by GENERICS INTERNATIONAL (US), INC.,

   its manager

By:

 

    /s/ Deanna Voss

Name:

  Deanna Voss

Title:

  Assistant Secretary

[Signature Page to 2020 Notes Registration Rights Agreement]



--------------------------------------------------------------------------------

LEDGEMONT ROYALTY SUB LLC

each, as a Guarantor

by Endo Pharmaceuticals Solutions Inc.,

its manager

By:       /s/ Deanna Voss

Name:

  Deanna Voss

Title:

  Assistant Secretary

[Signature Page to 2020 Notes Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDO LIMITED

as a Guarantor

By:           /s/ Suketu P. Upadhyay

Name:

   Suketu P. Upadhyay

Title:

   Director

ENDO VENTURES LIMITED

as a Guarantor

By:           /s/ Blaine T. Davis

Name:

   Blaine T. Davis

Title:

   Director

ENDO MANAGEMENT LIMITED

as a Guarantor

By:           /s/ Suketu P. Upadhyay

Name:

   Suketu P. Upadhyay

Title:

   Director

 

ENDO FINANCE LIMITED

as a Guarantor

By:           /s/ Suketu P. Upadhyay

Name:

   Suketu P. Upadhyay

Title:

   Director

[Signature Page to 2020 Notes Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDO LUXEMBOURG HOLDING COMPANY S.À R.L.    as a Guarantor By:  

    /s/ Andrew O’Shea

Name:

  Andrew O’Shea

Title:

  B Manager

 

ENDO LUXEMBOURG FINANCE COMPANY I S.À R.L.    as a Guarantor By:  

    /s/ Andrew O’Shea

Name:

  Andrew O’Shea

Title:

  B Manager

 

ENDO LUXEMBOURG FINANCE COMPANY II S.À R.L.    as a Guarantor By:  

    /s/ Andrew O’Shea

Name:

  Andrew O’Shea

Title:

  B Manager

[Signature Page to 2020 Notes Registration Rights Agreement]



--------------------------------------------------------------------------------

PALADIN LABS CANADIAN HOLDING INC.    as a Guarantor By:  

      /s/ Mark Beaudet

Name:

  Mark Beaudet

Title:

  President and Chief Executive Officer

 

PALADIN LABS INC.    as a Guarantor By:  

      /s/ Mark Beaudet

Name:

  Mark Beaudet

Title:

  President and Chief Executive Officer

[Signature Page to 2020 Notes Registration Rights Agreement]



--------------------------------------------------------------------------------

Confirmed and accepted

as of the date first above written:

 

RBC CAPITAL MARKETS, LLC By:   

  /s/ James S. Wolfe

   Name:   James S. Wolfe    Title:   Managing Director      Head of US
Leveraged Finance

 

DEUTSCHE BANK SECURITIES INC. By:   

  /s/ Kevin Gibbs

   Name:   Kevin Gibbs    Title:   Director

 

By:   

  /s/ Edwin Roland

   Name:   Edwin Roland    Title:   Managing Director

[Signature Page to 2020 Notes Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Initial Guarantors

ENDO LLC

ENDO U.S. INC.

ENDO HEALTH SOLUTIONS INC.

ENDO PHARMACEUTICALS INC.

ENDO PHARMACEUTICALS SOLUTIONS INC.

ENDO PHARMACEUTICALS VALERA INC.

GENERICS INTERNATIONAL (US PARENT), INC.

GENERICS INTERNATIONAL (US MIDCO), INC.

GENERICS INTERNATIONAL (US HOLDCO), INC.

GENERICS INTERNATIONAL (US), INC.

AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.

AMERICAN MEDICAL SYSTEMS, INC.

AMS RESEARCH CORPORATION

AMS SALES CORPORATION

LASERSCOPE

GENERICS BIDCO I, LLC

VINTAGE PHARMACEUTICALS, LLC

GENERICS BIDCO II, LLC

MOORES MILL PROPERTIES LLC

WOOD PARK PROPERTIES LLC

QUARTZ SPECIALTY PHARMACEUTICALS, LLC

LEDGEMONT ROYALTY SUB LLC

ENDO LIMITED

ENDO VENTURES LIMITED

ENDO MANAGEMENT LIMITED

ENDO FINANCE LIMITED

ENDO LUXEMBOURG HOLDING COMPANY S.À R.L.

ENDO LUXEMBOURG FINANCE COMPANY I S.À R.L.

ENDO LUXEMBOURG FINANCE COMPANY II S.À R.L.

PALADIN LABS CANADIAN HOLDING INC.

PALADIN LABS INC.



--------------------------------------------------------------------------------

ANNEX A

[Counterpart to Registration Rights Agreement]

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated May 6, 2014 by
and among Endo Finance LLC, a Delaware limited liability company and Endo Finco
Inc., a Delaware corporation, the Guarantors party thereto, RBC Capital Markets,
LLC and Deutsche Bank Securities Inc. to be bound by the terms and provisions of
such Registration Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of [—],
201[4/5].

 

[GUARANTOR] By:       Name:     Title:  